This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 73 SSM 6
The People &c.,
            Respondent,
        v.
Elmer Castillo,
            Appellant.
-----------------------
No. 74 SSM 7
The People &c.,
            Respondent,
        v.
Brian Degraffenreid,
            Appellant.

Case No. 73 SSM 6:
          Submitted by Akash M. Toprani, for appellant.
          Submitted by Lori Ann Farrington, for respondent.
Case No. 74 SSM 7:
          Submitted by Barbara Zolot, for appellant.
          Submitted by Lori Ann Farrington, for respondent.


MEMORANDUM:
          The order of the Appellate Division should be affirmed
in each case. Co-defendants Elmer Castillo and Brian
Degraffenreid appeal from orders of the Appellate Division
affirming their convictions for manslaughter in the second


                              - 1 -
                                 - 2 -                   SSM Nos. 6 & 7

degree. Co-defendants' challenge to the trial court's general
charge on causation is unpreserved, and there was no mode of
proceedings error (see People v Gray, 86 NY2d 10, 19 [1995]; see
also People v Thomas, 50 NY2d 467, 472 [1980]; People v
Patterson, 39 NY2d 288, 295 [1976]). In addition, defense
counsel's failure to object to the charge does not constitute
ineffective assistance, as the jury instructions, viewed in
totality, neither improperly shifted the burden to co-defendants
nor relieved the People of their burden to prove guilt beyond a
reasonable doubt (see Thomas, 50 NY2d at 472; see also People v
Drake, 7 NY3d 28, 34-35 [2006]). Additionally, co-defendants'
remaining ineffective assistance of counsel claims are without
merit as both co-defendants received meaningful representation
(see People v Baldi, 54 NY2d 137, 147 [1981]; see also People v
Benevento, 91 NY2d 708, 714 [1998]; People v Mahboubian, 74 NY2d
174, 183-184 [1989]; People v Stultz, 2 NY3d 277, 287 [2004]).
*   *   *   *   *   *    *   *    *      *   *   *   *    *   *   *   *
For Each Case: On review of submissions pursuant to section
500.11 of the Rules, order affirmed, in a memorandum. Chief
Judge DiFiore and Judges Rivera, Abdus-Salaam, Stein, Fahey,
Garcia and Wilson concur.

Decided March 23, 2017




                                 - 2 -